Case 1:09-cr-00012-SPW Document 51 Filed 07/28/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 09-12-BLG-SPW
Plaintiff,
VS.
WRIT OF CONTINUING
CHAD WILSON, GARNISHMENT
Defendant,
WARREN HANCOCK BIRD ©
RESOURCES, INC.,
Garnishee.
GREETINGS TO: Warren Hancock Bird Resources, Inc.
PO Box 1555

Billings, MT 59103-1555
An application for a writ of garnishment against the property of Chad Wilson,
defendant, (hereinafter referred to as "the judgment debtor") has been filed with this

court. A judgment for restitution was entered against the judgment debtor on or about
Case 1:09-cr-00012-SPW Document 51 Filed 07/28/20 Page 2 of 3

August 21, 2009, in the above-cited action. The total balance due is $20,179.22, as of
July 28, 2020, plus accruing costs and interest in this action. The judgment debtor’s
last known address is in Billings, MT. The street address of the judgment debtor is
redacted pursuant to Rule 49.1(a)(5) Fed.R.Crim.P.

You are hereby required to withhold and retain pending further order, any property
or funds in which the judgment debtor has a substantial nonexempt interest and for which
you are now or may in the future become indebted to the judgment debtor, Chad Wilson.

You are further required by law to answer in writing, under oath, within ten
(10) days, whether or not you have in your custody, control or possession, any
property owned by the judgment debtor, including nonexempt, disposable
earnings.

Please state whether or not you anticipate paying the debtor any future
payments and whether such payments are weekly, bi-weekly or monthly.

You must, within ten (10) days of your receipt of this writ, file the original
written answer to this writ with the United States District Clerk at: 2601 Second
Avenue North, Suite 1200, Billings, MT, 59101. Additionally, you are required by law
to serve a copy of your answer upon the judgment debtor, Chad Wilson, and upon
Victoria L. Francis, Assistant United States Attorney, P.O. Box 1478, Billings,

Montana.
Case 1:09-cr-00012-SPW Document 51 Filed 07/28/20 Page 3 of 3

Under the law, there is property which is exempt from this writ of
garnishment. Property which is exempt and which is not subject to this order is
listed in the accompanying clerk's notice of post judgment garnishment.

Pursuant to 15 U.S.C. $1674, garnishee is prohibited from discharging the
judgment debtor from employment by reason of the fact that his earnings have
been subject to garnishment for any one indebtedness.

If you fail to answer this writ or withhold property in accordance with this writ,
the United States of America may petition the court for an order requiring you to
appear before the court. If you fail to appear or do appear and fail to show good cause
why you failed to comply with this writ, the court may enter a judgment against you
for the value of the judgment debtor's non-exempt property. It is unlawful to pay or
deliver to the judgment debtor any item attached by this writ.

of Bowe

DATED this _ oo 4 day of July, 2020.

i
Ay

   
    
 

Ph phage timer fk :

‘SUSAN P. WATTERS
United States District Court Judge
